Exhibit 10.1
EXECUTION VERSION


FOURTH AMENDMENT TO SECOND AMENDED AND RESTATED
REVOLVING CREDIT AND TERM LOAN AGREEMENT

THIS FOURTH AMENDMENT TO SECOND AMENDED AND RESTATED REVOLVING CREDIT AND TERM
LOAN AGREEMENT (“Amendment”) is made as of the 15th day of September, 2016 by
and among Rocket Fuel Inc. (“Borrower”), the Lenders (as defined below) party
hereto and Comerica Bank, as administrative agent for the Lenders (in such
capacity, “Agent”).
RECITALS
A.    Borrower has entered into that certain Second Amended and Restated
Revolving Credit and Term Loan Agreement dated as of December 31, 2014, with
Agent, the financial institutions from time to time signatory thereto
(collectively, the “Lenders” and each, individually, a “Lender”) and Silicon
Valley Bank, as Syndication Agent, as amended by that certain First Amendment to
Second Amended and Restated Revolving Credit and Term Loan Agreement and Second
Amendment to Security Agreement, dated as of March 13, 2015, that certain Second
Amendment to Second Amended and Restated Revolving Credit and Term Loan
Agreement, dated as of March 10, 2016 and as further amended by that certain
Third Amendment to Second Amended and Restated Revolving Credit and Term Loan
Agreement, dated as of June 21, 2016 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), under which the
Lenders extended (or committed to extend) credit to Borrower, as set forth
therein.
B.    Borrower has requested that Agent and Lenders make certain amendments to
the Credit Agreement.
C.    Agent and Lenders are willing to do so, but only on the terms and
conditions set forth in this Amendment.
NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration the receipt and sufficiency of which is hereby acknowledged,
Borrower, Agent and Lenders agree as follows:
1.
Section 1.1 of the Credit Agreement is hereby amended as follows:

(a)The following definitions in Section 1.1 are hereby amended and restated in
their entirety as follows:
“Daily Adjusting LIBOR Rate” shall mean for any day a per annum interest rate
which is equal to the quotient of the following:
(a)    the LIBOR Rate;
divided by




                                

--------------------------------------------------------------------------------




(b)     a percentage (expressed as a decimal) equal to 1.00 minus the maximum
rate on such date at which Agent is required to maintain reserves on
"Euro-currency Liabilities" as defined in and pursuant to Regulation D of the
Board of Governors of the Federal Reserve System or, if such regulation or
definition is modified, and as long as Agent is required to maintain reserves
against a category of liabilities which includes eurodollar deposits or includes
a category of assets which includes eurodollar loans, the rate at which such
reserves are required to be maintained on such category;
such sum to be rounded upward, if necessary, in the discretion of the Agent, to
the seventh decimal place; provided, however, and notwithstanding anything to
the contrary set forth in this Agreement, if at any time the Daily Adjusting
LIBOR Rate determined as provided above would be less than zero percent (0%),
then the Daily Adjusting LIBOR Rate shall be deemed to be zero percent (0%) per
annum for all purposes of this Agreement (the “Daily Adjusting LIBOR 0% Floor”),
except for any portion of any outstanding Advance(s) hereunder or any principal
Indebtedness outstanding under this Agreement which, at any such time, is/are
subject to any Specified Hedging Agreement, in which case, the Daily Adjusting
LIBOR Rate for such portion of such Advance(s) and Indebtedness shall be
determined without giving effect to the Daily Adjusting LIBOR 0% Floor. Each
calculation by the Agent of the Daily Adjusting LIBOR Rate shall be conclusive
and binding for all purposes, absent manifest error.
“LIBOR Rate” shall mean,
(a)    with respect to the principal amount of any Eurodollar-based Advance
outstanding hereunder, the per annum rate of interest determined on the basis of
the rate for deposits in United States Dollars for a period equal to the
relevant Eurodollar-Interest Period, commencing on the first day of such
Eurodollar-Interest Period, appearing on Page BBAM of the Bloomberg Financial
Markets Information Service as of 11:00 a.m. (Detroit, Michigan time) (or soon
thereafter as practical), two (2) Business Days prior to the first day of such
Eurodollar-Interest Period. In the event that such rate does not appear on Page
BBAM of the Bloomberg Financial Markets Information Service (or otherwise on
such Service), the “LIBOR Rate” shall be determined by reference to such other
publicly available service for displaying LIBOR rates as may be agreed upon by
the Agent and the Borrower, or, in the absence of such agreement, the “LIBOR
Rate” shall, instead, be the per annum rate equal to the average (rounded
upward, if necessary, to the nearest one-sixteenth of one percent (1/16%)) of
the rate at which the Agent is offered dollar deposits at or about 11:00 a.m.
(Detroit, Michigan time) (or soon thereafter as practical), two (2) Business
Days prior to the first day of such Eurodollar-Interest Period in the interbank
LIBOR market in an amount comparable to the principal amount of the relevant
Eurodollar-based Advance which is to bear interest at such Eurodollar-based Rate
and for a period equal to the relevant Eurodollar-Interest Period; and


2



--------------------------------------------------------------------------------




(b)    with respect to the principal amount of any Advance carried at the Daily
Adjusting LIBOR Rate outstanding hereunder, the per annum rate of interest
determined on the basis of the rate for deposits in United States Dollars for a
period equal to one (1) month appearing on Page BBAM of the Bloomberg Financial
Markets Information Service as of 11:00 a.m. (Detroit, Michigan time) (or soon
thereafter as practical) on such day, or if such day is not a Business Day, on
the immediately preceding Business Day. In the event that such rate does not
appear on Page BBAM of the Bloomberg Financial Markets Information Service (or
otherwise on such Service), the “LIBOR Rate” shall be determined by reference to
such other publicly available service for displaying eurodollar rates as may be
agreed upon by the Agent and the Borrower, or, in the absence of such agreement,
the “LIBOR Rate” shall, instead, be the per annum rate equal to the average of
the rate at which the Agent is offered dollar deposits at or about 11:00 a.m.
(Detroit, Michigan time) (or soon thereafter as practical) on such day in the
interbank eurodollar market in an amount comparable to the principal amount of
the Indebtedness hereunder which is to bear interest at such “LIBOR Rate” and
for a period equal to one (1) month;
provided, however, and notwithstanding anything to the contrary set forth in
this Agreement, if at any time the LIBOR Rate determined as provided above would
be less than zero percent (0%), then the LIBOR Rate shall be deemed to be zero
percent (0%) per annum for all purposes of this Agreement (the “LIBOR 0%
Floor”), except for any portion of any outstanding Advance(s) hereunder or any
principal Indebtedness outstanding under this Agreement which, at any such time,
is/are subject to any Specified Hedging Agreement, in which case, the LIBOR Rate
for such portion of such Advance(s) and Indebtedness shall be determined without
giving effect to the LIBOR 0% Floor. Each calculation by the Agent of the LIBOR
Rate shall be conclusive and binding for all purposes, absent manifest error.


(a)    The following new definition is hereby added to Section 1.1 as follows:
“Specified Hedging Agreement” shall mean any agreement or other documentation
between Borrower and the Agent or the Lenders providing for an interest rate
swap that does not provide for a minimum rate of zero percent (0%) with respect
to determinations of the Daily Adjusting LIBOR Rate or LIBOR Rate, as
applicable, for the purposes of such interest rate swap (e.g., determines the
floating amount by using the “negative interest rate method” rather than the
“zero interest rate method” in the case of any such interest rate swap made
under any master agreement or other documentation published by the International
Swaps and Derivatives Association, Inc.).


3



--------------------------------------------------------------------------------




2.
Section 7.14(c)(ii) of the Credit Agreement is hereby amended as follows:

(ii)    If as of the last day of any calendar month (a “Dominion of Funds Test
Date”) the aggregate amount of Cash of the Borrower and the Guarantors on
deposit with the Agent, any Lender or any Other Domestic Financial Institution,
all in compliance with the terms and conditions of this Section 7.14
(collectively, the “Cash on Deposit”), is less than $40,000,000 but greater than
$30,000,000, then during the monthly period commencing the day after such
Dominion of Funds Test Date through and including the next Dominion of Funds
Test Date (a “Shortfall Period”), and so long as no Event of Default has
occurred and is continuing, all collections and other amounts deposited on or
after the first day of such Shortfall Period into any account maintained with or
controlled by the Agent (either directly or through an Account Control
Agreement) shall be transferred by the Agent at the end of each Business Day to
a Dominion of Funds Account or another blocked account maintained with the
Agent, as the Agent shall so direct, and any and all such amounts deposited in
any such Dominion of Funds Account or other blocked account shall be applied on
a daily basis (or as otherwise directed by the Majority Lenders) by the Agent to
reduce amounts outstanding under the Revolving Credit and, pending such
application, held as cash collateral (and Agent will exercise good faith
diligent efforts, but without liability for failing to do so, to give prompt
written notice to the Borrower of its exercise of the foregoing rights under
this clause (ii)).
3.    Existing Exhibit J (Form of Covenant Compliance Report) to the Credit
Agreement is hereby deleted in its entirety and replaced with new Exhibit J
attached to this Amendment as Attachment 1.
4.    This Amendment shall be effective (according to the terms hereof) on the
date (the “Fourth Amendment Effective Date”) that Agent shall have received
executed facsimile or email counterparts of this Amendment, in each case duly
executed and delivered by Agent, Lenders, Borrower, and Guarantors, with
originals following promptly thereafter.
5.    Borrower and Guarantors hereby represent and warrant that, after giving
effect to the amendments to the Credit Agreement contained herein, (a) the
execution and delivery of this Amendment and the performance by Borrower and
Guarantors of their obligations under the Credit Agreement, in each case as
amended hereby, are within their corporate or limited liability powers, have
been duly authorized, are not in contravention of law applicable to such party
or the terms of their articles of incorporation or bylaws or articles of
organization or operating agreement, and do not require the consent or approval
of any governmental body, agency or authority, and this Amendment and the Credit
Agreement (as amended herein) will constitute the valid and binding obligations
of such party, enforceable in accordance with its terms, except as enforcement
thereof may be limited by applicable bankruptcy, reorganization, insolvency,
moratorium, fraudulent conveyance, ERISA or similar laws affecting the
enforcement of creditors’ rights generally and by general principles of equity
(whether enforcement is sought in a proceeding in equity or at law), (b) the
representations and warranties set forth in Article 6 of the Credit Agreement
are true and


4



--------------------------------------------------------------------------------




correct in all material respects (except that such materiality qualifier shall
not be applicable to any representation or warranty to the extent that it is
already qualified or modified by materiality in the text thereof) on and as of
the Amendment Effective Date (except to the extent such representations
specifically relate to an earlier date), and (c) on and as of the Amendment
Effective Date, after giving effect to this Amendment, no Default or Event of
Default shall have occurred and be continuing.
6.
Except as specifically set forth herein, this Amendment shall not be deemed to
amend or alter in any respect the terms and conditions of the Credit Agreement
(including without limitation all conditions and requirements for Advances and
any financial covenants), any of the Notes issued thereunder (except pursuant to
the terms of this Amendment), or any of the other Loan Documents. Nor shall this
Amendment constitute a waiver or release by Agent or Lenders of any right,
remedy, Default or Event of Default under or a consent to any transaction not
meeting the terms and conditions of the Credit Agreement, any of the Notes
issued thereunder, or any of the other Loan Documents. Furthermore, this
Amendment shall not affect in any manner whatsoever any rights or remedies of
the Lenders or Agent with respect to any other non-compliance by Borrower or any
Guarantor with the Credit Agreement, or the other Loan Documents, whether in the
nature of a Default or Event of Default, and whether now in existence or
subsequently arising, and shall not apply to any other transaction.

7.
Borrower and Guarantors hereby reaffirm, confirm, ratify and agree to be bound
by their covenants, agreements and obligations under the Credit Agreement and
(as amended hereby) and any other Loan Documents previously executed and
delivered by them, or executed and delivered in accordance with this Amendment.
Each reference in the Loan Documents to “the Credit Agreement” shall be deemed
to refer to the Credit Agreement as amended by this Amendment.

8.
Borrower and Guarantors hereby acknowledge and agree that this Amendment and the
amendments and consents contained herein do not constitute any course of dealing
or other basis for altering any obligation of Borrower, Guarantors or any other
Credit Party or any rights, privilege or remedy of Lenders under the Credit
Agreement or any other Loan Document.

9.
Unless otherwise defined to the contrary herein, all capitalized terms used in
this Amendment shall have the meanings set forth in the Credit Agreement.

10.
This Amendment may be executed in counterparts in accordance with Section 13.9
of the Credit Agreement.

11.
This Amendment shall be construed in accordance with and governed by the laws of
the State of California (without giving effect to conflict of laws principles).

(Remainder of page intentionally left blank.)






5



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Agent, Lenders, Borrower, and Guarantors have each caused
this Amendment to be executed by their respective duly authorized officers or
agents, as applicable, all as of the date first set forth above.


COMERICA BANK, as Agent and a Lender




By:     /s/ Dennis Rapoport            
Name: Dennis Rapoport
Title: Senior Vice President


Signature Page to Fourth Amendment to Credit Agreement





--------------------------------------------------------------------------------





SILICON VALLEY BANK, as a Lender




By:     /s/ Drew Beito                
Name: Drew Beito
Title: Vice President


Signature Page to Fourth Amendment to Credit Agreement





--------------------------------------------------------------------------------





CITY NATIONAL BANK, as a Lender




By:     /s/ Brian Lewis            
Name: Brian Lewis
Title: Vice President


Signature Page to Fourth Amendment to Credit Agreement





--------------------------------------------------------------------------------





ROCKET FUEL INC., as Borrower




By:     /s/ Rex Jackson                
Name: Rex Jackson
Title: Chief Financial Officer






Signature Page to Fourth Amendment to Credit Agreement

--------------------------------------------------------------------------------






X PLUS TWO SOLUTIONS, LLC, as a Guarantor




By:     /s/ Henrik Gerdes                
Name: Henrik Gerdes
Title: Chief Financial Officer




X PLUS ONE SOLUTIONS, INC., as a Guarantor




By:     /s/ Henrik Gerdes                
Name: Henrik Gerdes
Title: Chief Financial Officer




Signature Page to Fourth Amendment to Credit Agreement

--------------------------------------------------------------------------------






Attachment 1


EXHIBIT J


FORM OF COVENANT COMPLIANCE REPORT


Please send all Required Reporting to:
Comerica Bank

411 W. Lafayette Ave., MC 3289
Detroit, Michigan 48226
Attention: Corporate Finance
Fax: (313) 222-9434
FROM:
ROCKET FUEL INC.

The undersigned authorized Officer of ROCKET FUEL INC. (“Borrower”), hereby
certifies that in accordance with the terms and conditions of that certain
Second Amended and Restated Revolving Credit and Term Loan Agreement made as of
the 31st day of December, 2014 (as amended, restated or otherwise modified from
time to time, the “Credit Agreement”), by and among the financial institutions
from time to time signatory thereto (each, individually, a “Lender,” and any and
all such financial institutions collectively, the “Lenders”), Comerica Bank, as
administrative agent for the Lenders (in such capacity, “Agent”), and Borrower,
(i) Borrower is in complete compliance for the period ending
                     with [Section 7.9(b) and Section 7.9(c)(ii)][all required
covenants], except as noted below and (ii) all representations and warranties of
Borrower stated in the Credit Agreement are true and correct in all material
respects as of the date hereof (except those representations and warranties that
address matters only as of a specified date, the accuracy of which shall be
determined as of that specified date in all respects). Attached herewith are the
required documents supporting the above certification. [The Officer further
certifies that the attached financial statements are prepared in accordance with
Generally Accepted Accounting Principles (GAAP) consistently applied from one
period to the next except (i) as explained in an accompanying letter or
footnotes and (ii) with respect to unaudited financial statements, for the
absence of footnotes and subject to year-end adjustments.]


Please indicate compliance status by circling Yes/No under “Complies” or
“Applicable” column.





--------------------------------------------------------------------------------





REPORTING COVENANTS
REQUIRED
COMPLIES
Audited Annual F/S
Annually, within 90 days
YES
NO
Company Prepared Monthly F/S
Monthly, within 30 days
YES
NO
Covenant Compliance Certificate (Liquidity Ratio and minimum Cash)
Monthly, within 30 days
YES
NO
Annual Covenant Compliance Certificate
Annually, within 90 days
YES
NO
Quarterly Covenant Compliance Certificate
Quarterly, for first three fiscal quarters, within 30 days
YES
NO
Borrowing Base Cert., A/R & A/P Agings
Monthly, within 30 days
YES
NO
Annual projections
60 days after FYE
YES
NO
Audit
Semi-annual
YES
NO
10-Q
Quarterly, within 45 days of fiscal quarter end
YES
NO
10-K
Annually, within 90 days of FYE
YES
NO
Pricing Liquidity
Amount: $   
YES
NO
 
 
 
 
Applicable level on the pricing matrix on Schedule 1.1
Level ____
 
 




 
 
 
REPORTING COVENANTS
DESCRIPTION
APPLICABLE
 
Legal action which could reasonably be expected to have MAE
Notify promptly upon notice
YES
NO
 
Mergers & Acquisitions > $5,000,000
10 – 90 days prior to date of acquisition closing
YES
NO
 
Cross default with other agreements
Notify promptly upon notice
YES
NO
 
> $1,000,000
 
YES
NO
 
Judgment > $1,000,000
Notify promptly upon notice
YES
NO
 










--------------------------------------------------------------------------------





FINANCIAL COVENANTS
REQUIRED
ACTUAL
COMPLIES
 
 
 
 
 
 
 
 
Minimum EBITDA (tested quarterly)


*
$
YES
NO
Minimum Liquidity Ratio (tested monthly)
1.00:1.00


_______:________
YES
NO
 
 
 
 
 
Minimum Cash on deposit with Agent or Lenders (tested as of the 15th day of each
month and the last day of each month)


$
30,000,000


$        
(as of 15th day of month)


$        
(as of last day of month)


YES
NO
 
 
 
 
 
OTHER COVENANTS
REQUIRED
ACTUAL
COMPLIES
Permitted payments in lieu of fractional shares in connection with conversion or
exercise of convertible securities
<$1,000,000
   $      
YES
NO
Permitted payments in lieu of fractional shares in connection with stock
dividends and splits
<$1,000,000
   $      
YES
NO
Permitted Investments for loans to employees, officers and directors
<$1,000,000
   $      
YES
NO
Permitted Investments by Borrower or a Guarantor to subsidiaries that are not
Borrower or a Guarantor
<$3,000,000
   $      
YES
NO
Permitted Investments for joint ventures
<$250,000
   $      
YES
NO
Permitted Investments in connection with Guarantee Obligations
<$1,000,000
   $      
YES
NO
Other Investments
<$1,000,000
   $      
YES
NO
Capital Expenditures
**
   $      
YES
NO
Asset Sales, other than those permitted by any clause of Section 8.4 of the
Credit Agreement other than clause (g)
<$1,000,000
   $      
YES
NO
Amount of obligations secured by other liens pursuant to Section 8.2(i)
<$1,000,000
   $      
YES
NO
Balance of corporate credit cards
<$3,000,000
   $      
YES
NO
Other letters of credit
<$1,000,000
   $      
YES
NO
Debt of Person that becomes a Subsidiary of Borrower after Effective Date (or
assumed by Borrower or a Subsidiary in connection with Permitted Acquisition)
<$1,000,000


   $      


YES


NO
Permitted Debt to finance acquisition of fixed/ capital assets
<$50,000,000
$
YES
NO
Dominion of Funds – Cash on deposit with Agent or Lenders (tested as of the last
day of each month)
$30,001 – $39,999
$
YES
NO

         
Additional Unsecured Debt          <$1,000,000     $______________     YES NO





--------------------------------------------------------------------------------





*
Fiscal Quarter Ending Date
Amount
December 31, 2014
($2,100,000)
March 31, 2015
($20,000,000)
June 30, 2015
($25,000,000)
September 30, 2015
($20,000,000)
December 31, 2015
($5,000,000)
March 31, 2016
$0
June 30, 2016
$5,000,000
September 30, 2016
$10,000,000
December 31, 2016 and each fiscal quarter ending thereafter
$20,000,000



**
Fiscal Year Ending Date
Amount
December 31, 2014
$45,000,000, plus any amount (up to $10,000,000) carried forward from prior
Fiscal Year
December 31, 2015
$18,000,000, plus any amount (up to $10,000,000) carried forward from prior
Fiscal Year
December 31, 2016 and each Fiscal Year thereafter
$15,000,000, plus any amount (up to $10,000,000) carried forward from prior
Fiscal Year



Please Enter Below Comments Regarding Violations:







--------------------------------------------------------------------------------






The Officer further acknowledges that at any time Borrower is not in compliance
with all the terms set forth in the Credit Agreement, including, without
limitation, the financial covenants, no credit extensions will be made.
Very truly yours,
                    
Authorized Signer
                    
Name:
                    
Title:





